DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments filed 2/23/2022 have been entered.
Claims 10-31 are pending. Claim 31 have been added in amendments filed 2/23/2022.
	The outstanding rejection under 35 USC 112 is withdrawn in view of the amendments filed 2/23/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2012/155146 (‘146), from IDS dated 1/17/2020 in view of Appropriate use of tetracyclines, BPJ, issue 47; 16-21, 2012 (hereinafter referred as tetracycline) aand WO2011/014627 (‘627) from IDS filed 4/1/2022.
‘146 teaches a tetracycline compound, (4S,4aS,5aR,12aS)-4-dimethylamino-3,10,12,12a- tetrahydroxy-7-[(methoxy(methyl)amino)-methyl]- 1,1 l-dioxo-l,4,4a,5,5a,6,l 1,12a- octahydro-naphthacene-2-carboxylic acid amide, its crystalline form, and its sulfate salt and hydrochloride salt, as useful in treating acne (see claims 1, 28, 29, 31). ‘146 teaches the herein claimed composition comprising the herein claimed compound (see claims 21-25).  ‘146 teaches the dosage of the herein claimed compound as 1-10mg/kg per day (see various ranges in [0087]).
‘146 does not expressly teach the dosage and the dosing regimen of the acne treatment.
Tetracycline teaches the use of doxycycline (which is related to the herein claimed compound) for 4-6months in treating acne (see page 17, Table 1).
‘627 teaches “there are multiple factors that contribute to the pathogenesis of acne, these include: 1. over activity of sebum production as a result of hormonal changes at puberty; 2. colonization of Propionibacterium acnes {P. acnes) in the pilosebaceous unit; 3. hyperkeratinization or abnormal desquamation of epithelium of the upper follicle (above the sebaceous gland) that results in blockage of the pilosebaceous canal; 4. formation of inflammatory molecules as a result of the action of P.acnes on sebaceous lipids. The obstruction of the pilosebaceous canal and inflammation caused by P. acnes created inflammatory metabolites results in the formation of comedones” (see page 1, lines 16-23).
.It would have been obvious to one ordinary skill in the art at the time the invention was made to employ the herein claimed dosage and dosing regimen in the method of treating acne.
One of ordinary in the art would have been motivated to employ the herein claimed dosage and dosing regimen in the method of treating acne.  The examiner notes that the dosage range encompass the herein claimed dosage. Therefore, prime facie case of obviousness exists.
Furthermore, compounds within the same tetracycline class (doxycycline) needs 4-6 months of therapy in treating acne.  Therefore, it would be obvious to adjust the duration of therapy to at least 4-6 months.  Such dosing regimen of administering the herein claimed compound for 4-6 months would meet the limitation of the claims. The optimization of result effect parameters (e.g., dosage range, dosing regimens) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  As the dosage taught in the cited prior art encompasses that recited in the claims, prima facie case of obviousness exists. Regardless of the acne lesion as open or close comedone, the administration of the herein claimed compound would have been reasonably expected to be effective to treat both open and close comedone because the nature of acne vulgaris involving both inflammatory and non0inflammatory components.  Treating the inflammatory leision and process of acne would be reasonably expected to also reduce and treat the non-inflammatory features of acne.

Response to Arguments
Applicant's arguments filed 2/23/2022 averring the cited prior art’s failure to teach the herein claimed non-inflammatory skin disorders, have been fully considered but they are not persuasive. The examiner notes that the herein claims include acne vulgaris as one of the non-inflammatory skin disorders intended to be treated by the instant method.  In response to applicant’s arguments, a review article is provided: Williams et al., Lancet, 2012;379:361-372. Williams teaches Acne vulgaris is a chronic inflammatory disorder with non-inflammatory components involved (see the abstract and page 361, Introduction Section). However, the main clinical manifestation of the condition is inflammatory in nature (see page 362, col. 2, last paragraph bridging page 363 col. 1, Disease Mechanism). Inflammatory processes, overproduction of sebum, and the infection of P.acnes, leads to further inflammatory process.  The non-inflammatory features of acne (comedones) and the inflammatory features of acne are often intertwined together. Furthermore, WO2011/014627 (‘627) provided in the IDS filed 4/1/2022, page 1, lines 16-23, teaches, “There are multiple factors that contribute to the pathogenesis of acne, these include: 1. over activity of sebum production as a result of hormonal changes at puberty; 2. colonization of Propionibacterium acnes {P. acnes) in the pilosebaceous unit; 3. hyperkeratinization or abnormal desquamation of epithelium of the upper follicle (above the sebaceous gland) that results in blockage of the pilosebaceous canal; 4. formation of inflammatory molecules as a result of the action of P.acnes on sebaceous lipids.
The obstruction of the pilosebaceous canal and inflammation caused by P. acnes created inflammatory metabolites results in the formation of comedones.” As one can see, comedone formation involves inflammatory process.  The non-inflammatory and inflammatory features of acnes are not so clear-cut as applicant asserts.
 Because of the nature of acnes (as discussed above), treating one clinical feature often treats the others also.  Therefore, although the instant claims are directed to a treatment of non-inflammatory skin disorders, treating acne vulgaris involving treating both inflammatory and non-inflammatory features at the same time.  It would have been obvious to one of ordinary skills in the art at the time of filing would have administered the herein claimed compound to treat acne vulgaris, which would encompass both inflammatory and non-inflammatory lesion, with the herein claimed dosage, with a reasonable expectation of success.
No claims are allowed.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 4/1/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN MING R HUI/            Primary Examiner, Art Unit 1627